Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 12/09/2020 and claims 1-12 are now in condition for allowance.
As Applicant pointed out on pages 14-18 of the response, art of record, Nakamura or Kadota does not teach and/or fairly suggest a process for:
“a set of first program instructions and a set of second program instructions for a printer to function as a higher-level module and a lower-level module wherein transmitting a first instruction to the lower-level module for instructing the lower-level module to generate second parameters, and transmitting a second instruction to an operating system (OS) via a first application programming interface (API) for instructing the OS to transmit the second parameters to a printer, wherein receiving a specific value from a receiving module, the specific value depending on a first parameter that is received by the receiving module via the user interface, the first parameter concerning a sheet on which the printer prints an image. The set of second program instructions, when executed by the computer, causes the information processing apparatus to perform: in response to receiving the first instruction from the higher-level module, generating the second parameters based on the specific value; and transmitting the generated second parameters to the higher-level module as a replay to the first instruction, wherein the set of first program instructions is written in a first programming language that enables the higher-level module to call the first API included in the 
Thus all pending claims 1-12 are allowed over the art of record.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193